Opinion of the Court
Ferguson, Judge:
The accused was tried by a general court-martial convened in the Third Marine Division and convicted of several violations of the Uniform Code of Military Justice. He was sentenced to bad-conduct discharge, confinement at hard labor for three years, forfeiture of all pay and allowances, and reduction. Reducing the confinement adjudged to a period of two years, the convening authority otherwise approved the sentence. The board of review affirmed, but further reduced the confinement involved to eighteen months. We granted accused’s petition for review on the issue whether Colonel Andrew I. Lyman, in the purported capacity of Commanding Officer, Third Marine Division, was the proper officer to act upon accused’s conviction and sentence.
The question before us is identical to that involved in United States v Kugima, 16 USCMA 183, 36 CMR 339, this day decided. For the reasons set forth in that opinion, we hold that Colonel Lyman was in fact the Commanding Officer, Third Marine Division, at the time of the review of accused’s case and, as such, was entitled to act thereon in accordance with Code, supra, Article 60, 10 USC § 860.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.